DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the AFCP 2.0 request filed 08/10/2021. The response has been accepted and will be treated under AFCP 2.0 and the amendment has been entered. Claims 1-2 and 5-10 are pending with claims 3-4 cancelled.
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 08/10/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The objections of claims 1 and 10 have been withdrawn. 
Allowable Subject Matter
Claims 1-2 and 5-10 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A vehicle refrigerator… a refrigerating system… and a driving system… wherein the driving system comprises an air source, and an igniter connected with the air source… and wherein an electromagnetic valve is provided between the igniter and the air source; the electromagnetic valve is electrically connected with a piezoresistive sensor and a second power supply; the piezoresistive sensor keeps normally closed; and the electromagnetic valve keeps an access in an energized state" recited in claim 1; “A vehicle refrigerator, comprising a body removable in a trunk of a vehicle, a refrigerating system… and a driving system… wherein the driving system comprises an air source, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.